Citation Nr: 0615775	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  03-01 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from August 1979 to August 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, wherein the RO, in part, denied 
reopening a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include schizophrenia.  The 
veteran timely appealed this determination to the Board.  In 
a July 2004 decision, the Board, in part, reopened the 
veteran's claim for service connection for an acquired 
psychiatric disorder, to include schizophrenia, and remanded 
the reopened claim to the RO for additional development.  The 
requested development has been completed and the case has 
returned to the Board for appellate consideration. 


FINDING OF FACT

An acquired psychiatric disorder, namely schizophrenia, was 
not present during service; a psychosis was not manifested 
within one year of the veteran's discharge from service; and 
no currently present, chronic, acquired psychiatric disorder 
is otherwise etiologically related to service. 


CONCLUSION OF LAW

An acquired psychiatric disability, namely schizophrenia, was 
not incurred in or aggravated by active duty, and the 
incurrence or aggravation of a psychosis during active duty 
many not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 4.125 (2005). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The VCAA notice must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board observes that the veteran was apprised of VA's 
duties to both notify and assist in correspondence, dated in 
June 2004.  In particular, the letter informed the veteran 
that to substantiate his claim for service connection for an 
acquired psychiatric disability, to include schizophrenia, he 
must demonstrate that he has a current diagnosis that is 
related to service or, for certain "presumptive 
conditions," they must have been diagnosed within a year of 
service discharge.  The veteran was instructed to submit or 
identify evidence relevant to his claim, to include a 
statement from a doctor, private or VA.  The letter advised 
the veteran that VA must make reasonable efforts to assist 
him in getting evidence, including service medical records, 
VA out-patient treatment records and examination reports, or 
relevant records held by any government agencies.  The 
veteran was told that it was his responsibility to submit all 
records not in the possession of a Federal agency, which 
includes records in his possession.  In addition, an October 
2002 statement of the case and September 2003 and April 2006 
supplemental statement of the cases informed the veteran of 
the laws and regulations pertaining to his claim for service 
connection for an acquired psychiatric disability, to include 
schizophrenia.  Thus, the discussion contain in the June 2004 
letter, as well as the substance of information provided in 
the statement and supplemental statement of the cases, 
collectively furnished the veteran notice of the types of 
evidence he still needed to send to VA, the types of evidence 
that VA would assist in obtaining, and in effect requested 
that the veteran provide VA with or identify any additional 
sources of evidence that he possessed or knew of that could 
help to substantiate his claim for service connection for an 
acquired psychiatric disorder, to include schizophrenia. 

In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159(b).  Although the June 2004 notice required by 
the VCAA may not have been provided until after the RO 
adjudicated the appellant's claim in September 2002, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that any late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.

Additionally, where the claim involves basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, to specifically include notice that a 
disability rating and an effective date will assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
, 19 Vet. App. 473 (2006). In this case, VA notified the 
veteran of these latter two elements in an April 2006 letter.  

Regarding VA's duty to assist and the veteran's claim for 
service connection for an acquired psychiatric disorder, to 
include schizophrenia, service medical records, post-service 
VA and private clinical treatment and examination reports, 
and statements of the veteran and his family have been 
associated with the claims files.  

In addition, in July 2004, the Board remanded the veteran's 
reopened claim to the RO for additional development, to 
include a VA examination of the appellant and an opinion as 
to the relationship, if any, between the veteran's acquired 
psychiatric disorder and service.  The VA examination was 
conducted in April 2005.  The appellant has not reported that 
any other pertinent evidence might be available.  In fact, in 
a statement, received by the RO in April 2006, he indicated 
that he felt as if he had completely stated his case; he 
requested that his appeal be forwarded to the Board.  
Accordingly, under these particular circumstances, the Board 
finds that VA did not have a duty to assist in this regard 
that remains unmet with respect to the disability on appeal.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  In addition, 
for certain chronic diseases, such as psychoses, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for psychoses is one year.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The veteran contends that he had no psychiatric problems 
prior to his enlistment in service, but that he began to 
experience emotional problems as soon as he signed up for a 
delayed enlistment program.  He maintains that while serving 
aboard ship in the United States Navy as a sonar technician, 
a bright light injured his right eye which, in turn, caused 
him to have psychiatric problems.   He testified that he was 
too proud and afraid to seek treatment in service and was not 
treated from the time of his discharge until his first VA 
admission in September 1986.  (see March 2003 RO Hearing 
Transcript (T.) at pages (pgs.) 10, 11).

The veteran's DD 214, Certificate Of Release Or Discharge 
From Active Duty, received by the RO in November 1985, 
reflects that the veteran served in the United States Navy 
from August 1979 to August 1985 and that his military 
occupational specialty was a sonar technician.  The veteran 
received the Sea Service Deployment Ribbon with three bronze 
stars, Navy Expeditionary Medal and Good Conduct Award 
(First).  

Service medical records show that in January 1983, the 
veteran reported that he had a small floater in his right 
eye, which had its onset one month previously.  In September 
1984, he complained of possible floaters and pain in his 
right eye that was not influenced by anything; a diagnosis 
was of myopic astigmatism was entered.  A July 1985 Report of 
Medical History reflects that the veteran acknowledged having 
depression or excessive worry and nervous trouble.  In the 
notes section of the report, the examiner noted that the 
veteran had experienced some increase in worry, insomnia and 
nervousness which was associated with future plans and 
personal life.  He was also noted to have some transient 
memory lapses, which were considered non-disabling.  The 
accompanying separation examination report indicated that 
upon clinical evaluation of the veteran, he was found to have 
been psychiatrically "normal."  

Voluminous private and VA treatment and examination reports, 
dating from September 1986 to April 2005, are of record.  VA 
treatment records, dating from September 1986 to March 1987, 
indicate that the veteran was hospitalized for treatment of 
schizophrenia thirteen months after his discharge from 
service.  He continued to receive outpatient treatment after 
his discharge from the hospital in December 1986.  These 
reports do not contain any reference to psychiatric problems 
that had their onset during service or to a right eye injury.  
An April 1987 VA psychiatric examination report of record 
showed the onset of the veteran's psychiatric disability as 
October 1986.  During the evaluation, the veteran reported 
that his father had died in July 1986, but that that had 
nothing to do with his psychiatric presentation three months 
later.  The examiner entered a diagnosis of chronic 
schizophrenia, and rule out schizo-affective disorder.  

A March 1988 VA admission record indicates the veteran had a 
history of psychiatric difficulties since returning from 
service.  When seen by M. P. P., M.D., in October 1991, the 
veteran reported that while he was service, a bright light 
hurt his right eye.  At that same time, he indicated that he 
was having trouble with his girlfriend and was having 
"strange thoughts."  A March 1993 VA inpatient treatment 
record notes the veteran's symptoms began during the later 
part of his active duty service.  An April 1993 VA 
hospitalization report reflects that the veteran's history 
was significant for an episode of "depression and stress" 
during service between 1979 and 1986.  

Private treatment records from M. P. P., M.D., dating from 
September 1993 to February 1995, reflect that the veteran 
received treatment for paranoid schizophrenia.  At that time, 
the veteran gave a history of having his first "break down" 
after his discharge in October 1986, and he made no reference 
to a right eye condition or that he had had psychiatric 
problems as a result thereof. 

Thus, as the first post-service clinical evidence of 
schizophrenia was in September 1986, which is more than a 
year after the veteran was discharged from service in August 
1985, there is no evidence to warrant an award of service 
connection for a psychosis on a presumptive basis.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Turning to the claim for service connection for an acquired 
psychiatric disability, to include schizophrenia on a direct 
basis, the Board finds that the competent credible evidence 
of record shows that the veteran's current psychiatric 
disorder, variously diagnosed as schizophrenia and 
schizoaffective disorder, was not incurred during or 
aggravated by his military service.  In reaching this 
conclusion, and as noted by the VA physician in April 2005, 
while service medical records reflect that the veteran sought 
treatment for minor physical ailments, they do not contain 
any reference to, or documentation of, any psychiatric 
complaints.  In fact, when the veteran was hospitalized at a 
VA facility in September 1986 and examined by VA in April 
1987, he did not relate his psychiatric problems to service, 
to include a right eye injury.  Indeed, and as indicated by 
the April 2005 VA psychologist, it was not until VA denied 
his claim for service connection for a psychiatric disability 
in 1993 that the veteran began to relate his psychiatric 
problems to service.  While an August 2002 statement, 
submitted by M. P. P., M.D., contains an opinion that the 
appellant's schizophrenia had its onset during service, it is 
solely based from the veteran's self-reported history as 
opposed to a review of the entire claims files and 
contemporaneous interview and evaluation of the appellant.  

In contrast, a VA psychologist opined in April 2005, after a 
review of all the evidence of record, to include the service 
medical records and an August 2002 opinion of M. M. P., M.D., 
specifically concluded that it was not likely (not at least 
as likely as not) that symptoms of the appellant's 
psychiatric condition first occurred during military service, 
or within one year of discharge from service or was caused by 
any incident in service or aggravated by military service.  
As noted in the preceding paragraphs, the VA psychologist 
bolstered his opinion by stating that there was no 
documentation in the veteran's service records or claims 
files that supports his contention that his symptoms of his 
illness first occurred during military service or within one 
year of discharge from service; all documentation indicated, 
as well as the veteran's initial reports of when his symptoms 
first began, that it occurred subsequent to discharge from 
military service.  

Consequently, in light of the extensive review given by the 
VA psychologist in April 2005 of the evidence of record, to 
include all treatment reports of M. P. P., M.D, combined with 
the fact that he bolstered his opinion with a review of the 
service medical records and post-service clinical records, 
the Board finds that the VA psychologist's conclusion that 
the veteran's acquired psychiatric disorder, namely 
schizophrenia, did not have its onset during service or 
within a year of discharge, of greater evidentiary weight 
than the opinion that favors the claim.  Thus, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for an acquired psychiatric 
disability, to include schizophrenia. 
Finally, the Board note that the veteran's and his family's 
statements to the effect that he currently has an acquired 
psychiatric disorder, namely schizophrenia, that is the 
result of events in service (i.e. an injury to the right eye) 
are of no probative value since, as lay persons, they are not 
qualified to render opinions concerning a medical diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).


ORDER

Service connection for an acquired psychiatric disorder, to 
include schizophrenia is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


